Citation Nr: 9912378	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-36 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right anterior thorax with retained 
bullet, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for a residual gunshot wound scar of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO).  

The Board remanded this case for additional evidentiary 
development in March 1998.  This case has now been returned 
to the Board for appropriate appellate disposition.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound (GSW) of the right anterior thorax with retained bullet 
now include musculoskeletal (orthopedic), neurologic and 
dermatological elements.

2.  The veteran's musculoskeletal disability of the right 
anterior thorax is manifested by damage to Muscle Group XXI, 
which is no more than moderate, with retained foreign bodies.

3.  The veteran's wholly sensory paralysis of the long 
thoracic nerve is moderate in nature.

4.  The veteran's well healed but hypopigmented, stellate-
shaped, 5 by 6-centimeter GSW scar of the right anterior 
chest is tender to palpation.

5.  The residuals of the through-and-through GSW of the left 
(minor) shoulder are manifested by a non-tender, non-
adherent, slightly hypopigmented scar over the left deltoid 
area, without objective evidence of muscle deficits and is no 
more than moderate.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's musculoskeletal GSW residuals of 
the right anterior thorax are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.56, Diagnostic Codes 5201, 5321 
(1996, 1998).

2.  The criteria for a separate 10 percent disability rating 
for moderate incomplete paralysis of the long thoracic nerve 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.14, 4.55, 
4.124a, Diagnostic Codes 8519, 8619, 8719 (1998).

3.  The criteria for a separate 10 percent disability rating 
for a hypopigmented and tender, stellate-shaped, 5 by 6-
centimeter GSW scar of the right anterior chest are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 
4, including §§ 4.1, 4.2, 4.20, Diagnostic Codes 7803, 7804, 
7805 (1998).

4.  The criteria for a 20 percent rating for the veteran's 
residual GSW scar of the left shoulder (minor) are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.56, Diagnostic Code 5303 (1996, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to a disability 
evaluation in excess of 10 percent for GSW residuals of the 
right anterior chest and a compensable disability evaluation 
for a GSW scar of the left shoulder are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented claims which are plausible.  Generally, 
claims for increased evaluations are considered to be well 
grounded.  A claim that conditions have become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998).  See also DeLuca v. Brown, 8 Vet. App. 
202, at 204-206, 208 (1995).  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

In the instant case, the veteran's service medical records 
(SMRs) show that he incurred a GSW to the right chest 
resulting in a right hemothorax and pulmonary contusion of 
the right lung with residual mild restrictive ventilatory 
defect, as well as a through and through GSW of the left 
shoulder, in September 1968.  He also had a sutured, healed  
wound at the site of a chest tube insertion on the 
anterolateral chest, in the seventh intercostal space.  The 
veteran was treated and returned to duty.  He was discharged 
from military service in July 1970.  In conjunction with his 
claim for VA benefits, the veteran was afforded VA 
examination in July 1978 which revealed diagnoses of residual 
GSW scar of the left shoulder and residual GSW of the right 
anterior thorax with retained bullet.  The examiner noted 
that there was an entrance wound associated with the muscle 
injury on the right anterior chest, and that the veteran had 
a history of hemothorax.  Based on these findings, the RO 
granted service connection and assigned a 10 percent 
disability evaluation for residuals of a GSW of the right 
anterior thorax by rating decision issued in August 1978.  To 
date, this disability evaluation has been confirmed and 
continued.

It is manifest from the evidence of record that the August 
1978 rating board assigned a 10 percent disability evaluation 
based the residual musculoskeletal (orthopedic) disability 
that the veteran manifested at that time.  

According to the applicable criteria, only one hand is to be 
considered major.  Left-handedness for the purpose of a major 
rating will be confirmed by the evidence of others, or by 
proper tests.  Often the handwriting before and after severe 
injury may be convincing evidence.  38 C.F.R. § 4.69 (1998).  
As noted above, the veteran's left hand is his minor hand.

Damage to Muscle Group XXI (muscles of respiration (thoracic 
muscle group)), a noncompensable rating is assigned for 
slight muscle injuries; a 10 percent rating is assigned for 
moderate injuries; and a 20 percent rating is assigned for 
moderately severe or severe injuries.  38 C.F.R. Part 4, 
Diagnostic Code 5321 (1996) and (1998).  

Where the motion of either arm is limited to shoulder level, 
a 20 percent rating is warranted.  Where motion of the arm is 
limited to midway between the side and shoulder level, a 30 
percent rating is warranted if the major extremity is 
affected and a 20 percent rating is warranted if the minor 
extremity is affected.  Where motion of the arm is limited to 
only 25 degrees from the side, a 40 percent rating is 
warranted if the major extremity is affected and a 30 percent 
rating is warranted if it is the minor extremity that is 
affected.  38 C.F.R. Part 4, Code 5201 (1998).

Additionally, mild incomplete paralysis of the long thoracic 
nerve warrants a noncompensable rating for either upper 
extremity.  Moderate incomplete paralysis is rated 10 percent 
for either arm.  Severe incomplete paralysis warrants a 20 
percent rating for either upper extremity, and complete 
paralysis of the long thoracic nerve is rated 30 percent for 
the major or dominant arm and 20 percent for the minor arm.  
38 C.F.R. Part 4, Diagnostic Code 8515 (1998).

It is further noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regenerative.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (1998).

According to 38 C.F.R. Part 4, Diagnostic Code 7805 (1998), 
scars are to be rated based upon the limitation of function 
of the affected part.  In the case of superficial scars a 10 
percent disability evaluation is warranted for those that are 
poorly nourished with repeated ulceration, 38 C.F.R. Part 4, 
Code 7803 (1998), or which are tender and painful on 
objective demonstration, 38 C.F.R. Part 4, Code 7804 (1998).

Slight disability of muscles is found where the muscle wound 
is simple, without debridement, infection or effects of 
laceration, and there is no significant impairment of 
function and no retained metallic fragments.  Moderate 
disability is found where the wound is through and through or 
deep penetrating of relatively short track, and the entrance 
and exit scars are linear or relatively small, with moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  Moderately severe disability of muscles 
is found when there is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The entrance and exit scars are 
relatively large and so situated as to indicate track of 
missile through important muscle groups, and there is 
indication on palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(a)(b)(c) 
(1998).

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Review of the veteran's 
January 1999 VA examination reports revealed, in pertinent 
part, that his main complaints centered on his right upper 
extremity.

On orthopedic examination, the veteran stated that his left 
shoulder does not bother him as it was only a "flesh 
wound."  The examiner noted that the veteran is 
right-handed.  The veteran was noted to have a 3 millimeters 
(mm) wound of entrance at the left deltoid region with a 
wound of exit that is 4 centimeters (cm) distal and 1 by 2.5 
cm in diameter.  The wounds were described as non-tender and 
having no keloid component.  Forward flexion of the shoulders 
was achieved to 174 degrees on the right and 178 degrees on 
the left.  Abduction of the shoulders was achieved to 172 
degrees on the right and 179 degrees on the left.  External 
rotation of the shoulders was achieved to 84 degrees on the 
right and 88 degrees on the left.  Internal rotation of the 
shoulders was achieved to 82 degrees on the right and 89 
degrees on the left.  It was also noted that there was no 
objective evidence of painful motion, edema etc.  However, 
the orthopedic examiner noted that the veteran did state that 
the right shoulder hurts him more than the left, even though 
it was not injured.  The diagnosis was flesh wound of the 
left shoulder with no functional loss due to pain.

On neurological examination, the veteran reported sensory 
changes primarily on the chest wall in the region of the GSW, 
as well as decreased strength and coordination in the right 
upper extremity; this was primarily described as loss of 
coordination and strength of the hand.  Physical examination 
of the veteran at that time revealed that he appeared to be 
in no acute distress.  He had a large, approximately 5 by 5 
cm, flesh defect on the anterior aspect of the right chest 
wall with another flesh defect inferior to the nipple and 
lateral on the right chest wall.  On mental status 
evaluation, he was noted to be alert and oriented times 
three.  On cranial nerve evaluation, his pupils were noted to 
be round and reactive to light.  His extraocular movements 
were intact.  His face was symmetric with normal sensation.  
On motor evaluation, the veteran showed normal tone and bulk 
throughout both upper extremities and lower extremities.  On 
formal strength testing, he was noted to have mild weakness, 
graded at 4/5 to adduction, of the right upper extremity 
(RUE).  On external rotation and internal rotation of the 
RUE, strength testing appeared normal.  The neurologic 
examiner was unable to appreciate any atrophy of the hand 
intrinsic of the RUE.  Sensory evaluation was remarkable for 
decreased sensation in the right anterior chest wall, as well 
as the upper portion of the right arm.  Reflexes were noted 
to be 2+ throughout.  Coordination testing showed normal 
finger-nose-finger results.  However, rapid alternating 
movements were mildly slowed on the RUE.  His gait was 
normal.  The diagnosis was history of GSW to the right chest 
wall with injury to most likely the peripheral nerves to the 
pectoralis major and possibly the long thoracic nerve to the 
latissimus dorsi.  The neurologic examiner noted that there 
exists the possibility that there was some injury to the 
lower trunk of the right brachioplexus, but there were no 
appreciable abnormalities elicited on examination.  The 
veteran's injury appears to be primarily to nerves and 
innovates the pectoralis major/minor muscles, as well as the 
latissimus dorsi.  The examiner further noted, however, these 
are not nerves that could easily be assessed by nerve 
conduction study or electromyogram.

On dermatological examination, there was a stellate-shaped, 5 
by 6-cm scar of the right anterior chest.  In the right 
anterior axillary line, at approximately the 6th intercostal 
space, there was a 1 by 2-cm scar, which was also noted to be 
stellate-shaped.  The left deltoid showed an entry wound over 
the left humeral head, which is noted to be approximately 8 
mm and oval in shape.  Five cm distal to this, there was a 
second scar which measures 2 by 2.5 cm; this was also noted 
to be oval in shape.  There was tenderness to palpation of 
the scar of the right anterior chest, but the other scars 
were not tender or sensitive.  The right anterior chest scar 
was also noted to be partially adherent to the pectoralis 
major muscle; the other scars were not adherent.  The surface 
of all of the scars was described as smooth; however, there 
was some dermal corrugation felt in the area of the right 
anterior chest scar.  None of the scar demonstrated any 
ulceration or breakdown.  The right anterior chest wound, in 
the medial aspect, demonstrated mild depression to 
approximately 
1-2 mm.  The other scars were not depressed or elevated.  
There is roughly a 
3 by 5-cm area of pectoralis muscle loss in the area of the 
right anterior chest wound.  The other scars did not 
demonstrate any underlying tissue loss.  None of the scars 
showed inflammation, edema or keloid formation.  There was, 
however, hypopigmentation of the right anterior chest wound, 
as well as the right anterior axillary line wound.  The 
veteran's left shoulder wounds were noted to be only slightly 
hypopigmented and, of all of the scars, matched the most to 
the normal skin tone nearest the closet.  The examiner noted 
that the right anterior chest wall wound was obviously 
disfiguring to at least a mild degree.  The examiner further 
noted that the right anterior chest wound scar itself seems 
to cause pressure with lifting.  It was noted that this is 
evident, as the veteran says, during his daily routine at 
work where he says that he uses the left side of his body to 
sustain most of the weight-bearing that he must do.  The 
veteran also claimed that his arm can be elevated for any 
length of time [before] there is some loss of sensation in 
his right arm and right hand.  The veteran thereafter 
submitted color photographs of his right chest and left 
shoulder scars.  The dermatological examination report 
reflects diagnoses of right anterior chest wall scar 
secondary to GSW and subsequent surgical repair, left deltoid 
scar secondary to entry and exit GSW and right anterior 
axillary line scar secondary to chest tube placement.  The 
examiner again noted that, within the examination, objective 
evaluation showed tenderness only of the right anterior chest 
wound scar.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1996); and Gilbert v. Derwinski, 1 Vet .App. 49, 55 
(1990).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a disability can be assigned a separate disability 
evaluation under different diagnostic codes, providing that 
the symptomatology so rated is not duplicative or 
overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In 
the instant case, the veteran's service-connected GSW 
residuals of the right anterior thorax now includes 
musculoskeletal (orthopedic), neurologic and dermatologic 
elements.  Where, as here, the disabilities are distinct, the 
veteran is entitled to combine the ratings for different 
disabilities pursuant to 38 C.F.R. § 4.25 (1998).

Concerning the orthopedic element, it is clear that the 
August 1978 rating board solely considered the veteran's 
musculoskeletal disability when it assigned the 10 percent 
evaluation for GSW residuals of the right anterior thorax (38 
C.F.R. Part 4, Code 5321).  As there is no medical evidence 
that this disability inhibits respiration, and the veteran's 
January 1999 VA orthopedic examination report reflects a 
noncompensable limitation of range of motion of the right 
shoulder with no objective evidence of painful motion or 
edema , the Board is satisfied that entitlement to a 
disability evaluation in excess of 10 percent is not 
demonstrated.  See 38 C.F.R. § 4.71, Plate I and Diagnostic 
Codes 5201, 5321 (1998).

In regards to the neurologic element, it is noted that where 
paralysis of a peripheral nerve is wholly sensory, it should 
be rated as mild, or at most, moderate in degree. 38 C.F.R. § 
4.124a-7 (1998).  In the instant case, the January 1999 VA 
neurological examiner found that the veteran had a history of 
GSW to the right chest wall with injury to most likely the 
peripheral nerves to the pectoralis major and possibly the 
long thoracic nerve to the latissimus dorsi.  Indeed, there 
is decreased sensation in the right anterior chest wall and 
the upper portion of the right arm, as well as mild weakness 
to adduction and mildly slowed coordination on rapid 
alternating movements of the RUE.  In view of the foregoing, 
the Board finds that the veteran's disability picture 
approximates a separate 10 percent evaluation for moderate 
incomplete paralysis of the long thoracic nerve.  38 C.F.R. § 
4.124, Code 8519 (1998).

In regards to the dermatologic element of the right anterior 
thorax disability, it is the finding of the Board that the 
veteran's well-healed but hypopigmented and tender, stellate-
shaped, 5 by 6-centimeter GSW scar, diagnosed by the January 
1999 VA examiner, approximates a separate 10 percent 
evaluation for a superficial, tender and painful scar.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).  Although the 
dermatologic examiner described the veteran's right anterior 
chest scar as mildly disfiguring, the Board notes that it is 
located on an unexposed part of the body and there is no 
clinical evidence of exfoliation, exudation, ulceration or 
itching as to consider a disability rating in excess of 10 
percent under Diagnostic Codes 7800 (disfiguring scars of the 
head, face a neck) and 7806 (eczema).

Concerning the veteran's service-connected GSW scar of the 
left shoulder, the history and current findings establish 
that there was a through-and-through GSW of the left deltoid.  
A through-and-through wound will be rated as at least 
moderate.  38 C.F.R. § 4.56(b); 4.72 (1996); 4.56(b) (1998).  
A moderate or moderately severe injury of the deltoid of the 
minor extremity will be rated as 20 percent disabling.  A 30 
percent rating requires a severe muscle injury.  38 C.F.R. 
Part 4, Code 5303 (1996, 1998).  The veteran's descriptions 
and the medical findings here do not describe severe muscle 
deficits.  38 C.F.R. § 4.56 (1996, 1998).   

The veteran's most recent VA orthopedic examination report 
reflects a diagnosis of flesh wound of the left shoulder with 
no functional loss due to pain.  The shoulder wounds were 
described as non-tender and having no keloid component.  
Forward flexion of the left shoulder was achieved to 178 
degrees, with 179 degrees of abduction, 88 degrees of 
external rotation and 89 degrees of internal rotation.  See 
38 C.F.R. § 4.71, Plate I (1998).  Moreover, on 
dermatological examination, there was no tenderness to 
palpation, sensitivity or adherence.  The surface of the scar 
was described as smooth, and there was no evidence of any 
ulceration, breakdown, depression, elevation, underlying 
tissue loss, inflammation, edema or keloid formation.  The 
left shoulder wounds were noted to be only slightly 
hypopigmented.  

In evaluating the muscle disabilities, the Board has 
considered the changes in rating criteria effective July 3, 
1997 and has applied the most favorable version.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that these service-
connected disabilities present such exceptional or unusual 
disability pictures, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for the musculoskeletal 
(orthopedic) residuals of the gunshot wound of the right 
anterior thorax is denied.  

A 10 percent rating for incomplete paralysis of the long 
thoracic nerve, as a residual of gunshot wound of the right 
anterior thorax is granted.  

A 10 percent rating for a scar as a residual of gunshot wound 
of the right anterior thorax is granted.  

A 20 percent rating for a through-and-through GSW of the 
deltoid muscle of the left (minor) upper extremity is 
granted.  

These grants are subject to the law and regulations governing 
the payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

